Title: To George Washington from John Hancock, 24 July 1776
From: Hancock, John
To: Washington, George

 

Sir,
Philadelphia July 24th 1776.

I do myself the Honour to enclose sundry Resolves, to which I must entreat your Attention.
The Congress, you will there find, reposeing the most entire Confidence in your Judgment, have left the Disposition of the Troops at New York, the Flying Camp, and Tyonderoga, wholly with you; being fully assured, you will make such an Arrangement, as in your Opinion, will conduce most to the Public Good.
The Commissioners appointed to audit the Accounts of the Army in the York Department, have been with me. They are preparing to set out, as soon as possible; and I expect, will be at New York in a few Days.
You will observe, the Congress have empowred the Commander in Chief in each Department, to negotiate an Exchange of Prisoners; which you will please to conduct agreeably to the enclosed System.
I have wrote to Genl Schuyler, and forwarded a Copy of the enclosed Resolves. I have the Honour to be, with the highest Esteem & Respect, Sir, your most obed. & very hble Servt

John Hancock Presidt

